Motion by appellant to dispense with printing denied. It appears that appellant has taken an appeal from a decision dated December 15, 1964, denying his coram nobis application. Ho appeal lies from a decision; the appeal may be taken only from the formal order after it has been entered. It also appears that said decision has since been vacated and that appellant’s original application is now pending undetermined before the trial court. Christ, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.